Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 07/07/2022.  Claims 1-12, 14-20, 23-33 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-12, 14-20, 23-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 27 which recites the method and user equipment of wireless communication for multi-part layer 1 reporting, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to method comprising: determining that a Layer 1 measurement report is to be transmitted as a first part of the Layer 1 measurement report and a second part of the Layer 1 measurement report, wherein the first part of the Layer 1 measurement report includes measurement information for a first set of beams and the second part of the Layer 1 measurement report includes measurement information for a second set of beams, wherein the second set of beams is different than the first set of beams; transmitting the first part of the Layer 1 measurement report; and transmitting the second part of the Layer 1 measurement report, wherein transmitting the first part of the Layer 1 measurement report and the second part of the Layer 1 measurement report is based at least in part on determining that the Layer 1 measurement report is to be transmitted as the first part of the Layer 1 measurement report and the second part of the Layer 1 measurement report, and wherein the first part of the Layer 1 measurement report and the second part of the Layer 1 measurement report are transmitted using different time resources.
The prior art of record, also does not teach or suggest the method and base station for wireless communication as recited for claims 19 and 30 comprising: receiving a first part of a Layer 1 measurement report, wherein the first part of the Layer 1 measurement report includes measurement information for a first set of beams; and receiving a second part of the Layer 1 measurement report, wherein the second part of the Layer 1 measurement report includes measurement information for a second set of beams, wherein the second set of beams is different than the first set of beams, wherein the first part of the Layer 1 measurement report and the second part of the Layer 1 measurement report are received using different time resources, wherein receiving the first part of the Layer 1 measurement report and receiving the second part of the Layer 1 measurement report are based at least in part on a first periodicity, wherein the first periodicity is different than a second periodicity associated with receiving a one-part Layer 1 measurement report, and wherein the first set of beams and the second set of beams are associated with a single user equipment (UE).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631